Case 2:93-cv-00902-RBS Document 606 Filed 05/08/20 Page 1 of 3 PageID# 5771



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

R.M.S. TITANIC, INC.,
successor-in-interest to
Titanic Ventures, limited partnership,
              Plaintiff,

v.                                                         Civil Action No. 2:93cv902

THE WRECKED AND ABANDONED VESSEL,
ITS ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A POINT
LOCATED AT 41 43’ 32” NORTH LATITUDE
AND 49 56’ 49” WEST LONGITUDE,
BELIEVED TO BE THE R.M.S. TITANIC
in rem,
            Defendant.

          NOAA’S REQUEST FOR LEAVE OF COURT TO RESPOND TO
        RMST’S RESPONSE TO NOAA’S REPORT AND RECOMMENDATION

       The United States, as amicus, and on behalf of its National Oceanic and Atmospheric

Administration (“NOAA”), requests leave of Court to respond to some of the assertions and

allegations made by RMST in its recent filing, should the Court believe it necessary. See ECF

No. 605.

       By way of background, on March 27, 2020, RMST filed its Research Design and motion

to permit certain activities at Titanic during its planned 2020 Expedition. ECF Nos. 600 and

601. On April 27, 2020, NOAA filed its Report and Recommendation, providing its analysis of

the Research Design and recommendations to the Court. ECF No. 602. On May 6, 2020, RMST

filed a “response” to NOAA’s Report and Recommendation. ECF No. 605. That same day, the

clerk advised RMST’s counsel that leave of court was required for RMST’s “response.” RMST

has not yet sought such leave.



                                               1
Case 2:93-cv-00902-RBS Document 606 Filed 05/08/20 Page 2 of 3 PageID# 5772



       Should the Court be inclined to grant RMST leave, and accept and consider RMST’s

response (ECF No. 605), NOAA respectfully requests that it be given the opportunity to file a

reply to address RMST’s assertions. NOAA believes that additional context would be helpful to

the Court in order to evaluate RMST’s claims.

                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney

                                       By:    /s/ Kent P. Porter__
                                             Kent P. Porter, VSB No. 22853
                                             Assistant United States Attorney
                                             Attorney for the United States
                                             United States Attorney’s Office
                                             8000 World Trade Center
                                             101 West Main Street
                                             Norfolk, VA 23510
                                             757-441-6331
                                             Fax: 757-441-6689
                                             kent.porter@usdoj.gov




                                                2
Case 2:93-cv-00902-RBS Document 606 Filed 05/08/20 Page 3 of 3 PageID# 5773



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of May, 2020, I will electronically file the foregoing
document with the Clerk of Court using the CM/ECF system, which will then send a notification
of electronic filing (NEF) to the following:

 Brian Andrew Wainger                                David G. Barger, VSB #21652
 Kaleo Legal                                         GREENBERG TRAURIG, LLP
 4456 Corporation Lane                               1750 Tysons Boulevard, Suite 1200
 Suite 135                                           McLean, Virginia 22102
 Virginia Beach, VA 23462                            Tel: (703) 749-1300
 Email: bwainger@kaleolegal.com                      Fax: (703) 749-1301
                                                     E-Mail: Bargerd@gtlaw.com
 David G. Concannon
 Concannon & Charles
 100 Sun Valley Road, No. 329
 Sun Valley, Idaho 83353
 Email: david@davidconcannon.com




                                               /s/ Kent P. Porter__
                                              Kent P. Porter, VSB No. 22853
                                              Assistant United States Attorney
                                              Attorney for the United States
                                              United States Attorney’s Office
                                              8000 World Trade Center
                                              101 West Main Street
                                              Norfolk, VA 23510
                                              757-441-6331
                                              Fax: 757-441-6689
                                              kent.porter@usdoj.gov




                                                 3
